Citation Nr: 0307146	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97 14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed heart 
condition including hypertension.  

2.  Entitlement to service connection for a claimed 
disability manifested by fatigue and a sleep disorder.  


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1978 to July 
1986 and from January 1991 to March 1991 in support of 
Operation Desert Shield/Storm.  He received the Kuwait 
Liberation Medal and the Southwest Asia Service Medal.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1997.  

The case was remanded by the Board to the RO in July 1998 and 
February 2000 for additional development of the record.  

In a decision promulgated in February 2000, the Board found 
that the veteran had presented a well-grounded claim of 
service connection for a disability manifested by fatigue 
with a sleep disorder and remanded that matter to the RO for 
additional development of the record.  

(The issue of entitlement to service connection for a claimed 
heart condition including hypertension is discussed in the 
Remand portion of this document.)



FINDINGS OF FACT

1.  The veteran is shown to have a symptom of fatigue that as 
likely as not had their clinical onset due to an undiagnosed 
illness the developed during service in the Southwest Asia 
Theater of Operations.  

2.  The veteran currently is not shown to have a symptom of 
sleep disturbance due to an undiagnosed illness that 
developed during service in the Southwest Asia Theater of 
Operations.  



CONCLUSIONS OF LAW

1.  The veteran's symptom of chronic fatigue is due to an 
undiagnosed illness that was incurred in service. 38 U.S.C.A. 
§§ 1110, 1117(a), 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).  

2.  The veteran is not shown to have a symptom of sleep 
disturbance due to an illness that was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1117(a), 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
fatigue and sleep disorder as being due to an undiagnosed 
illness incurred during service in the Persian Gulf War.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b) (2002).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added the 
following regulation: (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. Effective on November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

(5) A disability referred to in this section shall be 
considered service- connected for purposes of all laws of the 
United States.  

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2) the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (2002).  

A careful review of the veteran's service medical records 
shows that they are negative for complaints or findings 
referable to sleep problems or fatigue.  

At his June 1997 personal hearing before a Hearing Officer at 
the RO, the veteran testified that he had very violent 
sleeping patterns whereby he would leap out of bed and throw 
punches.  

The outpatient treatment records from March 1995 note 
complaints of fatigue.  The diagnosis included that of mild 
energy problems.  

The veteran was afforded VA examinations in October and 
November 1997.  The October 1997 VA examination for 
miscellaneous neurological disorders noted a diagnosis of 
history of memory impairment, fatigue and sleep disturbance.  
The veteran reported, however, that his sleep disturbance 
symptoms had more or less completely resolved over the last 
several months.  

At the November 1997 VA general medical examination, the 
veteran reported fatigue since 1991.  More specifically, the 
veteran complained of having fatigue several times per week.  
He could be fatigued without exerting himself and feeling of 
exhaustion most of the time.  The veteran also complained of 
having interrupted sleep.  

The diagnosis included that of fatigue, improved but not 
resolved, undiagnosed illness and insomnia, undiagnosed 
illness.  The examiner noted that multiple laboratory work 
pertaining to the veteran's signs and symptoms were done 
which revealed unremarkable findings.  

Chronic fatigue was again noted on a March 1999 VA 
examination for mental disorders.  

Finally, the veteran was afforded another VA examination in 
November 2002.  The veteran reported problems with fatigue, 
but that he coped by sleeping.  The veteran reported that the 
fatigue was mild and remained at a steady level throughout 
the day.  He also noted that he rarely napped and slept about 
nine hours per night.  

The examiner found that the veteran's fatigue did not appear 
to be clinically significant, according both to the veteran's 
report and the behavior during the interview.  

The examiner added that the lack of current findings was 
somewhat at odds with the veteran's history of taking Prozac.  
The examiner noted that there was a possibility that the 
veteran unconsciously was averse to admitting to having 
psychiatric symptoms or difficulty.  No psychiatric or memory 
disorder was indicated.  

In this case, the evidence shows that the veteran has 
complained of having fatigue almost since service.  However, 
chronic fatigue syndrome has not been diagnosed, and the 
examiner in 1997 indicated that the fatigue was due to 
undiagnosed illness.  Furthermore, the most recent November 
2002 VA examination did not rule out the diagnosis of fatigue 
due to undiagnosed illness.  

There is no other evidence attributing the veteran's symptoms 
of fatigue to any diagnosed illness.  Thus, the Board finds 
that service connection is warranted for the veteran's 
symptoms of fatigue pursuant to 38 U.S.C.A. § 1117 (West 
2002).  

The evidentiary record in this regard also does not show that 
the veteran currently is experiencing a sleep disturbance 
that can be attributed to an undiagnosed illness that was 
incurred in or aggravated by service.  

While the veteran was noted as having insomnia due to an 
undiagnosed illness when examined by VA in 1997, the recent 
VA examination observed the veteran coped by sleeping.  It 
was noted that he slept nine hours per night.  

Accordingly, absent such current complaints or findings of 
sleep disturbance, service connection for a symptom of sleep 
disturbance as due an undiagnosed illness is not warranted.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

There has been an opportunity to address this new legislation 
with regard to the veteran's claims of service connection.  
However, given the nature of findings reported in connection 
with the recent VA examination, the veteran is not prejudiced 
thereby and no further assistance in developing the facts 
pertinent to his claim is required.  

In this case, the Board finds that there is sufficient 
evidence of record to decide these claims properly.  



ORDER

Service connection for a symptom of fatigue as due to an 
undiagnosed illness is granted.  

Service connection for a symptom of sleep disturbance as due 
to an undiagnosed illness is denied.  



REMAND

The veteran contends that service connection is warranted for 
hypertension that he maintains began during service or within 
the first year thereafter.  

As noted hereinabove, there recently has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In addition, the veteran should be asked to provide 
additional VA and/or private medical records showing 
treatment and/or a diagnosis of hypertension before or during 
service or within the first year following discharge from 
service.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him another opportunity to submit 
any additional medical evidence or 
information and further argument to 
support his claim of service connection.  
The veteran should be requested to 
identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for hypertension, not 
previously identified.  In particular, 
the veteran should be asked to provide 
medical records showing treatment for 
hypertension in service, or within the 
first year following service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

3.  Thereafter, the RO should review the 
veteran's claims.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required on the veteran's part until further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 




